Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.

Claims 1-21 filed on 10 August 2021 are allowable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2021 was filed along with the RCE filed on 17 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 30 November 2018 are accepted by the examiner.

Specification
The specification received on 30 November 2018 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance for claims 1-9: the prior art does not disclose or suggest a tape measure comprising: an axle rotatably mounted within a housing; a tape reel rotatably mounted within the housing around the axle, the tape reel comprising a radially inward-facing surface defining first and second spring enclosures; an elongate tape blade wound around the radially outward-facing surface of the tape reel, an internal end of the tape blade is radially further from the axle than the inward-facing surface defining the first spring enclosure; a first spiral spring located within the first spring enclosure, the first spiral spring coupled between the cylindrical wall of the housing and the axle; a second spiral spring located within the second spring enclosure, the second spiral spring coupled between the tape reel and the axle in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for claims 10-18: the prior art does not disclose or suggest a tape measure comprising: a housing comprising a cylindrical internal wall extending inwardly from an exterior wall of the housing, the cylindrical internal wall defining a first spring enclosure; an axle rotatably mounted within the housing; a tape reel rotatably mounted within the housing around the axle; a first spiral spring located within the first spring enclosure, the first spiral spring coupled between the cylindrical wall and the axle; a second spiral spring located within the interior reel cavity; the second spiral spring coupled between the tape reel and the axle in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for claims 19-21: the prior art does not disclose or suggest a tape measure comprising: a first axle; a second axle fixedly coupled to the housing; a tape reel rotatably mounted within the housing around the first and second axles, an 

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to tape measures with multiple spring retractions: US 10,458771 (Nelson).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         

                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
23 November 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861